PER CURIAM:
In January 2013, the Circuit Court of Cass County dissolved the marriage of Craig Gunter and Molly Gunter (now Brock). The parties were granted joint legal and joint physical custody of their two children, and Gunter was ordered to pay child support to Brock. Gunter filed a Motion to Modify, seeking to reduce his child support obligation. The circuit court denied the motion. Gunter appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).